Citation Nr: 1528264	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected right little finger loss of motion and osteoarthritis status post right hand burn injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 March 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his service-connected right little finger disability is more severe than contemplated by the currently assigned noncompensable rating.  

In his original April 2006 claim for service connection, the Veteran suggested that he may have neurological impairment due to the right hand burn injury, as the little finger on his right hand was drawing inward.  He reported that he has numbness and cold sensitivity in the right hand.  The August 2006 VA examination reflects that the Veteran reported that his hand gets cold and feels numb.  He also indicated that during the winter he cannot move his fingers.  The examiner did not do a neurological examination nor did the examiner discuss whether there was any neurological impairment due to the right hand burn injury.  The examiner did note that examination of the right hand showed an early contracture of the palmar fascia with fibrous band over the flexor tendon of the right little finger with some nodule formation.  Also shown was Dupuytren's contracture, mild shaking of hands with cigarette rolling motions of thumb and index fingers of both hands.  Unfortunately, the examiner did not state whether the early contracture of the palmar fascia with fibrous band over the flexor tendon of the right little finger with some nodule formation was at all related to the service-connected right little finger loss of motion and osteoarthritis status post right hand burn injury.

Pursuant to the instant claim for an increased rating, the Veteran underwent a VA examination in July 2010.  The report of that examination notes that the Veteran reported localized sharp and achy pain in the hand that occurs twice daily.  It occurs spontaneously and is relieved with rest and ice water.  The examiner noted that the Veteran has difficulty gripping objects and picking up objects.  The examiner also noted that the Veteran is unable to fasten buttons or tie shoelaces using the right hand.  Further, he has difficulty picking up a piece of paper and tearing it with the right hand.  The examiner did not discuss whether there was any neurological impairment.  The examiner noted that the Veteran is retired.  

Under the circumstances, the Board finds that a remand for a VA examination is necessary in order to determine whether the early contracture of the palmar fascia with fibrous band over the flexor tendon of the right little finger with some nodule formation found on the August 2006 VA examination is etiologically related to the service-connected right little finger loss of motion and osteoarthritis status post right hand burn injury, and whether there is any neurological impairment due to the injury.

Moreover, in his VA Form 9, the Veteran indicated that his inability to accomplish tasks with his right hand (dominant hand) impairs his ability to perform simple tasks in a work environment.  In this regard, while the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  

In this case the evidence reflects that the Veteran is unable to fasten buttons or tie shoelaces using the right hand.  These symptoms are not contemplated by the rating schedule.  Moreover, he has asserted that his inability to accomplish tasks with his right hand impairs his ability to perform in a worklike setting.  As it is not clear under what circumstances the Veteran is retired (as was noted by the July 2010 VA examiner) the Board finds that referral for consideration of extraschedular rating is, therefore, warranted.  38 C.F.R. § 3.321(b)(1).

Finally, although the record reflects that the Veteran receives medical treatment through VA, the claims file only contains treatment records dating to July 2006.  As such, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records dating from July 2006 to the present, and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right little finger loss of motion and osteoarthritis status post right hand burn injury.  All indicated tests and studies are to be performed.  The claims file should be made available to the examiner for review, and the examiner should note that such review was accomplished.  The examiner should provide a response to each of the following:

Note any limitation of motion in the right little finger. 

Indicate whether the right little finger exhibits weakened movement, excess fatigability, or incoordination.  These determinations must be expressed in terms of the degree of additional loss of range of motion. 

Express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right little finger is used repeatedly over a period of time. These determinations must also be portrayed in terms of the degree of additional range of motion loss. 

Indicate whether any functional limitation due to pain, weakened movement, excess fatigability, or incoordination of the right little finger, if identified, would be commensurate with amputation at the proximal interphalangeal joint or proximal thereto, and with or without metacarpal resection.

Indicate whether the Veteran experiences any neurological impairment due to his service-connected right little finger disability.  If such neurological impairment exists, the examiner should identify the specific nerve(s) involved and describe all manifestations and the severity of such damage.  The examiner should address the Veteran's complaints of sensitivity to cold and numbness in the right little finger.

Indicate whether it is at least as likely as not (50 percent or greater probability) that the early contracture of the palmar fascia with fibrous band over the flexor tendon of the right little finger with some nodule formation found on the August 2006 VA examination is etiologically related to the service-connected right little finger disability.

A complete rationale must be provided for all stated opinions.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Refer the issue of entitlement to an increased rating for service-connected right little finger loss of motion and osteoarthritis status post right hand burn injury to the Under Secretary for Benefits, or to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation at any time during the appeal period.

5.  When the development requested has been completed, the case should be readjudicated on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




